DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 6 of United States Patent 10,583,484.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 fully anticipates patented claim 1.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this office action.
Patent/Citation
Patentee/Author
United States Patent 4,718,288
Leschonski et al.
United States Patent 4,782,945
Geiler et al.

Costantino et al.
United States Patent Application Publication 2014/0314609
Ljungblad et al.
Japanese Patent Application Publication JP 2004-037111 
Ito et al.

Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to claim 6 the applicant's written description states "[t]he determination may include computer simulations based on a set of models using results of the characterizations as input".  The specification further states that characterization can include instruments such as a "dilatometer, flash diffusivity analyzer, gas chromatography mass spectrometry, gas pycnometer, inclinometer, particle size analyzer, particle shape analyzer, profilometer, scale, spectrometer, thermometer, tintometer, or other instruments capable of measuring properties or qualities of 
The Wands factors can include (but are not limited to) (A) the breadth of the claims, (B) the nature of the invention, (C) the state of the prior art, (D) the level of one of ordinary skill, (E) the level of predictability in the art, (F) the amount of direction provided by the inventor, (G) the existence of working examples, and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In the present application the specification requires a large amount of undue experimentation in order to develop working models to accommodate any and all combinations of measurements of the powders.  This includes the fact that the breadth of the claims includes characterizations not mentioned but otherwise known in the art that affect powder quality and include contaminants such as carbon, oxygen, nitrogen, and hydrogen.  The specification is silent as to how to teach one of ordinary skill on how the applicant actually developed the models.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention 
Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad et al. in view of Ito et al., Leschonski et al., Geiler et al., and Costantino et al.
Ljungblad et al. teach an additive manufacturing/printing method and device.  The device includes a hopper (reference items 4 or 14) having powder to be used for the additive manufacturing.  Ljungblad et al. do not teach collecting samples from the hoppers.  It is known from Leschonski et al. to collect a plurality of powder samples from a hopper (reference item 7).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ljungblad et al. with the teachings of Ito et al., Leschonski et al. et al., Geiler et al., and Costantino et al. in order to collect a number of powder samples and storing the samples in canisters with a gas such as nitrogen for the predicable benefit of storing the samples for archival purposes in cases where later on the manufactured components show defects, and the powders can then be re-analyzed to see if there are contaminants.
With regard to claims 2 and 11 the sampling can be done in real-time and at least at one or more stages during the manufacturing process.  
With regard to claim 3 the applicant's specification discloses analyzing powders to determine if the properties (characterizations) are acceptable for additive manufacturing.  See, generally, paragraph 98 (referencing the pre-grant publication).  There the applicant further states that in an alternate embodiment one can use the characterization to determine if the powder is unlicensed.  There is no disclosed process on how the applicant actually goes from 
	With regard to claim 10 the above prior art teach collecting samples in canisters during a print job.  Claim 10 then requires either (a) storing the samples or (b) immediately characterizing the samples.  The above prior art clearly show that storing samples is known.  The phrase "for later characterization" amounts to an intended use step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856